UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-1951



CARL C. THORN,

                                                         Petitioner,

           versus


ITMANN COAL COMPANY; DIRECTOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS, UNTIED STATES
DEPARTMENT OF LABOR,

                                                        Respondents.



On petition for Review of an Order of the Benefits Review Board.
(99-208-BLA)


Argued:   June 6, 2001                      Decided:   June 29, 2001


Before WIDENER, NIEMEYER, and LUTTIG, Circuit Judges.


Petition for review denied by unpublished per curiam opinion.


ARGUED: S.F. Raymond Smith, RUNDLE & RUNDLE, L.C., Pineville, West
Virginia, for Petitioner.    Kathy Lynn Snyder, JACKSON & KELLY,
Morgantown, West Virginia, for Respondents. ON BRIEF: Mary Rich
Maloy, JACKSON & KELLY, P.L.L.C., Charleston, West Virginia, for
Respondent Itmann Coal.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Following oral argument and having considered the briefs and

the record, we find no reversible error in the June 9, 2000, deci-

sion of the Benefits Review Board, BRB No. 99-0208 BLA, affirming

the administrative law judge’s October 29, 1998, decision and order

on remand denying benefits.

     Accordingly, for the reasons substantially expressed in the

opinion of the Benefits Review Board, the petition for review is




                                                           DENIED.




                                2